Citation Nr: 1637881	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  08-34 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael W. Zimecki, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision for the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In October 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing has been obtained and associated with the record.  

In March 2010, the Board remanded the issue on appeal for further development.  The appeal has been returned to the Board for further adjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran contends that service connection is warranted for an acquired psychiatric disorder, to include PTSD based on various in-service stressors.  Per the March 2010 Board remand, the Veteran was scheduled for a VA examination to determine whether it is at least as likely as not the Veteran had a diagnosis of PTSD related to an in-service stressor, or any other mental health disorder related to an event, injury, or disease in service.  

An August 2011 VA initial PTSD examination reflects that the examiner opined that the Veteran does not meet the diagnostic criteria for a diagnosis of PTSD.  A complete rationale was provided for that opinion.  The examiner diagnosed the Veteran with depressive disorder, not otherwise specified (NOS).  The examiner did not provide an opinion on whether the depressive disorder, NOS, was at least as likely as not related to an event, injury, or disease in service.  The Board notes that next to the diagnosis of depressive disorder, NOS the examiner, in parenthesis, noted it was unrelated to the military, however that is a conclusory statement, without explanation, that is not adequate for rating purposes.  Accordingly, as it is unclear whether the Veteran has a mental health disorder other than PTSD that is etiologically related to an event, injury, or disease in service the Board finds that remand is necessary to obtain an addendum opinion on the issue.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding treatment records pertinent to the claim on appeal.

2.  Return the claims file to the VA examiner who conducted the August 2011 VA examination of the Veteran.  The claims file, to include a copy of this Remand, must be made available to and pertinent documents therein reviewed by the examiner.  If the August 2011 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The Veteran may be called in for examination, if deemed warranted.  In an addendum opinion, the examiner should provide an opinion on the following:

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed depressive disorder (or any other acquired psychiatric disorder diagnosed since the August 2011 VA examination) is of service onset or otherwise related to or was caused by his active duty service, to 

include the verified in-service stressors being assaulted in a club by a group of men as well as combat stressors of small arms, sniper, and rocket fire.

The examiner should also provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner is unable to answer the questions posed without resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

3.  The AOJ should review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If the question posed is not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

4.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

